   Case 19-19601-SLM         Doc 38-2 Filed 07/23/20 Entered 07/23/20 11:47:30            Desc
                                  Certification Page 1 of 1



Our File No. 41,101-N
Rothbard, Rothbard, Kohn & Kellar
50 Park Place, Suite 1228
Newark, NJ 07102
(973) 622-7713
James F. Vislosky, Jr.
Attorneys for Debtors
                                               :
In Re                                          :    UNITED STATES BANKRUPTCY COURT
                                               :    DISTRICT OF NEW JERSEY
        Gaudia E. Spence and                   :    CHAPTER 13
        Rowan Bowen                            :
                                               :    CASE NO. 19-19601-SLM
                                               :
                                               :    Hearing Date August 26, 2020
                                               :

                  CERTIFICATION OF ROWAN R. BOWEN IN SUPPORT OF
                       MOTION TO REINSTATE AUTOMATIC STAY

        Rowan R. Bowen, of full age, certifies as follows:

        1. I am the son of Rowan Bowen.

        2. I reside with my father at 7 Whitman Avenue, East Orange, New Jersey. My

brother also resides here.

        3. I am currently employed at a part time job. I expect the job will transition to full time

in the near future.

        4. I am willing to contribute to my father’s household expenses, including the

mortgage payments. I am willing to make this commitment for the remaining 4 years of my

father’s bankruptcy proceeding.



       I hereby certify that the above statements are true and correct. I am aware that if any
of the above is willfully false, I am subject to punishment for contempt of court.

Date: July 21, 2020                            ______/s/ Rowan R. Bowen_______
                                                        Rowan R. Bowen
